Citation Nr: 0933313	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoarthritis, left 
knee, postoperative, to include as secondary to service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to 
August 1970, from September 1990 to August 1991, and from 
October 2001 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Veteran's notice of disagreement was received in 
November 2005.  A statement of the case was issued in 
February 2006, and a substantive appeal was received in 
February 2006.

The Veteran testified before a videoconference Board hearing 
in May 2009; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal arises from a claim in which the Veteran 
originally sought entitlement to service connection for 
disability of both of his knees.  It has only been during the 
course of this appeal that the Veteran has been awarded 
service connection for disability of his right knee; a 
February 2007 RO rating decision granted service connection 
for multiple disabilities of the right knee.  However, the 
only VA examination report of record addressing the Veteran's 
left knee disability in connection with this appeal is dated 
in April 2005.  This April 2005 VA examination report, having 
been authored before the Veteran's right knee disabilities 
were officially recognized as service connected, does not 
address the question of whether the Veteran suffers from left 
knee disability caused or aggravated by his right knee 
disability.  There is otherwise inadequate competent medical 
evidence of record addressing the Veteran's theory of 
secondary service connection.  As the Veteran claims that he 
suffers from left knee disability that has been caused or 
aggravated by his now service-connected right knee 
disability, a VA examination to address the Veteran's theory 
of secondary service connection is appropriate.

In addition, notice regarding secondary service connection 
would also be appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to service 
connection for left knee disability to 
include as secondary to the Veteran's 
service-connected right knee disability.

2. The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
etiology of his left knee disability.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  The examiner should respond 
the following:

a)  Is it at least as likely as not 
(a 50% or higher degree of 
probability) that the Veteran's 
left knee disability is proximately 
due to or permanently aggravated by 
to the Veteran's active duty 
service?  In answering this 
question, the examiner is asked to 
please address those among the 
Veteran's service treatment records 
showing left knee symptom 
complaints.

b)  Is it at least as likely as not 
(a 50% or higher degree of 
probability) that the Veteran's 
left knee disability is proximately 
due to or permanently aggravated by 
his service-connected right knee 
disability?

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for left knee 
disability (to include as secondary to his 
service-connected right knee disability).  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




